DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 2-3, 11, 15, 17 and 22 have been cancelled. Therefore, claims 1, 4-10, 12-14, 16, and 18-21 are still in this Application. 
Response to Arguments/Amendments
 	The amendments to the specification are acceptable and entered. No new matter has been introduced to the original disclosure. 
Applicant’s arguments, see page 9, with respect to the rejection(s) of claim(s) 10, 12-14, 16, and 18-21 under 35 USC 1003(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peterson.
Applicant’s arguments with respect to claim(s) 1, 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim objections
Claim 10 is objected to because of the following informalities:  
 	Claim 10 line 9 recites “to a the controlled output power” it seems to be -- to the controlled output power--
	 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-14, 16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 10 recites “wherein the speed of the engine is controlled to operate at an operating point for efficiency even if the output power from the controllable alternating power source is capable of being controlled to satisfy the load in the passive rectification mode and the hybrid rectifier is more efficient in the passive rectification mode than in the active rectification mode”. This combination of limitations lacks of sufficient disclosure in the original disclosure.  The Applicant pointed out support for these limitations in paragraphs [0018], [0028-0033] and [0037]. These paragraphs do not seem to have support for the claimed subject matter. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10, 12-14, 16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the speed of the engine is controlled to operate at an operating point for efficiency even if the output power from the controllable alternating power source is capable of being controlled to satisfy the load in the passive rectification mode and the hybrid rectifier is more efficient in the passive rectification mode than in the active rectification mode”. These limitations are unclear and confusing. 
	The Applicant pointed support for the amendments in [0018], [0028-0033] and [0037]. There is not literal support for the claimed limitations above. It is unclear to which steps or how the system implements the commands to meet the limitations as claimed.  It is unclear if the last limitations are the result of the first limitations or they represent different steps or embodiments of control of the system. Furthermore, is the operating point for efficiency higher or lower than another point? According to the disclosure, operating points are differentiated according to being higher or lower 
	For instance, Fig. 3 shows that range 88 is an efficient point of fuel for controlling the engine using the passive rectification mode. 
	Paragraph [0030] recites “ Accordingly, the more efficient operating point 84 on power curve 80 would not be available within the limited speed range 88, resulting in lower efficiency. That is, to achieve the output power represented by curve 80 within the available speed range 88 that will produce the required output voltage, a less efficient operating point near fuel consumption contour 78 may be needed”. Thus, point 84 is more efficient and it is not achieved using the passive rectifier.
	Moreover, the limitations “even if the output power from the controllable alternating power source is capable of being controlled to satisfy the load in the passive rectification mode, the speed of the engine is controlled to operate at an operating point for efficiency” are confusing.  
	For purposes of examination, the limitations will be interpreted as:
     	wherein in the passive rectification mode the speed of the engine is controlled to operate at an operating point for efficiency (see fig. 3 range 88 is the efficiency point range for passive rectification; this operating point is broad and could be any point representing a high or low efficiency. However, the system choses point 84 or any point outside curve 76) even if the output power from the controllable alternating power source is capable of being controlled to satisfy the load (this has been interpreted as, the system can be controlled at an efficiency point outside the passive rectification range efficiency) and 
for some conditions (see Fig. 3 range 88 represents a range wherein the passive mode is more efficient than the active mode).
	OR for purposes of examination, the limitations will be interpreted as:
     	wherein the speed of the engine is controlled to operate at an operating point for efficiency (see fig. 3 any point outside curve 76 or range 88. e.g. point 84 is an efficient point for power at a lower speed using active rectification) even if the output power from the controllable alternating power source is capable of being controlled to satisfy the load in the passive rectification mode (this has been interpreted as, the system can be controlled at an efficiency point outside the passive rectification range efficiency even when the system can reach the power output using the passive rectification, this could be done using power rectification) and 
 	the hybrid rectifier is more efficient in the passive rectification mode than in the active rectification mode for some conditions (see Fig. 3 range 88 represents a range wherein the passive mode is more efficient than the active mode).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-10, 14, 16 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datta et al (US 20050286279) in view of Peterson et al (US 20110215641).
	As per claim 1, Datta teaches a system, comprising:
	a controllable alternating current power source including an engine and a generator (see Fig. 1, power source 12 and generator 14; also, see [0020] and [0022]; also, see [0032] “a generator coupled to a turbine/engine) configurable to provide a controlled output (see [0031] “Controlling the output voltage of the generator at a desired level ensures the diodes of the passive rectifier to be forward biased, thus delivering the power to the load. The generator operates at a leading power factor with respect to the output voltage and a lagging power factor with respect to the back emf”; also, see [0034] “In an embodiment, the method further comprises inducing a reactive current in a generator when the output power is above the threshold value. The reactive current is used to regulate the output voltage of the generator. In a further embodiment, the method further comprises minimizing the generator to reduce torque pulsations”, thus, the ge provide a controlled output which is rectified);
	an active rectifier coupled to the controllable alternating current power source (see Fig. 1, dual mode rectifier 16, operable to operate in active and passive modes, paragraph [0021-0022] “Continuing with FIG. 1, control circuitry 18 senses a speed of operation of generator 14 and is configured for switching the dual mode rectifier to an active mode or passive mode based on the sensed speed of operation. The control circuitry is configured for causing the active converter to provide active power to converter system 20 when the generator is operating at or below a first speed. Also, the control circuitry is further configured for causing the passive rectifier to provide power when the generator is operating at or above a second speed”) and configured to rectify an output of the controllable alternating current power source to supply a direct current to a load (see paragraph [0029]; see Fig. 1 and 3 the rectifier is adjusted to provide a target or desired high voltage direct current output, see capacitor 44; also, see [0025] “In one embodiment, the constant value ranges from 1 kV to 6 KV The turns-ratio of the tappings to the windings is determined based on the dc link voltage, the maximum modulation index of the active converter and the power-speed characteristics of the generator prime-mover”); and
	a controller configured to adjust see paragraph [0029]; see Fig. 1 and 3 the rectifier is adjusted to provide a target or desired high voltage direct current output, see capacitor 44; also, see [0025] “In one embodiment, the constant value ranges from 1 kV to 6 KV The turns-ratio of the tappings to the windings is determined based on the dc link voltage, the maximum modulation index of the active converter and the power-speed characteristics of the generator prime-mover”), wherein, 
	(see paragraph [0029]; see Fig. 1 and 3 the rectifier is adjusted to provide a target or desired high voltage direct current output, see capacitor 44; see [0031] “the active converter delivers a reactive current in the generator windings to regulate the output voltage of the generator. Controlling the output voltage of the generator at a desired level ensures the diodes of the passive rectifier to be forward biased, thus delivering the power to the load”).
 	While Datta suggests using any type of power generation system gas or diesel-driven engines connected to a generator, Datta does not explicitly teach a controller configured to adjust a speed of the engine in response to a target output associated with the load, and the controller is configured to adjust the active rectifier to boost the output voltage of the direct current to satisfy the target output in response to operating the engine to maintain one of a minimum speed or an optimized speed for efficiency (boost the output voltage based on an optimized speed/efficient point or minimum speed). 
 However, Peterson teaches a system comprising a controller (see Fig. 2 controller 100 or 102) configured to adjust a speed of the engine in response to a target output associated with the load (see [0019] the speed of the generator is adjusted; also, see “[0028] In addition to logic 104, processor 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations.  Logic 102 provides input signals to genset 30 that are representative of a requested target load to be powered by genset 30.  Genset governor 103 of genset 30 responds to logic 102 to adjust engine rotational speed, which in turn adjusts rotational speed of generator 34. …in different rates of genset speed change (acceleration/deceleration) depending on one or more conditions (like transients)”; also, see [0029] “Speed adjustment with logic 102 can arise with changes in electrical loading and/or charge or boost operations of device 70, as further described hereinafter”; Peterson teaches or suggests the speed is adjusted in response to a condition/threshold, see [0019], [0029], [0048], [0051], and [0057]), the controller is configured to adjust the active rectifier to boost the output voltage of the direct current to satisfy the target output in response to operating the engine to maintain one of a minimum speed or an optimized speed for efficiency (see Fig. 2 controller 100 adjusts rectifier 64b; see [0028] “Genset governor 103 of genset 30 responds to logic 102 to adjust engine rotational speed, which in turn adjusts rotational speed of generator 34. Control by logic 102 is provided in such a manner that results in different rates of genset speed change (acceleration/deceleration) depending on one or more conditions (like transients), as more fully explained in connection with FIGS. 6 and 7 hereinafter”, thus, when a transient/load increase is detected the genset speed is increased to an efficient speed to provide the power to the desired power load; also, see [0031] “power boost rectifier 54b”; also, see [0042] “In response to changes in electrical loading of system 28, the power share mode dynamically adjusts the speed of genset 30 and boost/charge operations based on total power capacity and transient status of system 28. It should be appreciated that total power accounts for: (a) ac power output from power bridge 46 as measured by inverter voltage and current, (b) the dc power as measured at the storage device, and (c) the power loss intrinsic to inverter assembly 40. The loss calculation facilitates determination of a target genset speed and boost rate for steady state operation, as further discussed in connection with operation 138”; also, see [0045]; also, see [0057] “Accordingly, the boost power level decrease is slowed to maintain a given power level. Once charging is enabled, deceleration of genset 30 would typically stop at a speed desired to maintain steady state power to the load and to perform charging level at a desired level”, thus, the genset speed is maintained to a minimum speed according to a desired power steady load while boost is still active; also, see [0057-0060] the system perform a boost to the power output while the speed of the genset is controlled to meet a minimum speed or an efficient speed to satisfy the load. The Optimized speed for efficiency is the speed that is controlled to satisfy the load, this speed has a value less than the maximum capable/capacity for the genset).
 	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified Datta’s invention to include a controller (see Fig. 2 controller 100 or 102) configured to adjust a speed of the controllable alternating power source, and the controller is configured to adjust the active rectifier to boost the output voltage of the direct current to satisfy the target output in response to operating the engine to maintain one of a minimum speed or an optimized speed for efficiency as taught by Peterson in order to provide a dynamic system that changes the speed of the generator to provide actual or desired output power and thus save costs (see [0019]; Therefore, if the generator comprises fuel to control speed, then money will be saved; if the generator is for a wind turbine then, the system will suffer less fatigue and thus parts does not need to be replaced that often). 
As per claim 4, Datta-Peterson teaches the system of claim 1, Datta further teaches wherein the active rectifier is configured to supply one of a boosted high voltage direct current or reduced voltage direct current from the controllable alternating power source to the load (see paragraph [0029] wherein increased generator speeds causes the output voltage of generator to be higher than the voltage across the capacitor and the use of the rectifier alleviates the higher voltage outputs; also, this limitations is further implicitly taught since that is the functionality of a rectifier).
	Peterson also teaches wherein the active rectifier is configured to supply one of a boosted high voltage direct current or reduced voltage direct current from the controllable alternating power source to the load (see Fig.2 boost [0034 “boost mode is enabled”; also, see [0045] “he desired boost rate is calculated based on total ac and dc power requirements less loss. This boost rate controls boost current to reach the desired power share between the genset and the storage device” also, see [0057] “During a negative transient while boost is active, the boost rate can decrease by making a step change to a lower boost rate”).  
 	As per claim 5, Datta-Peterson teaches the system of claim 1, Datta further teaches wherein: the controllable alternating current power source is a high voltage power source (see [0025] “Generator 14 comprises three phase windings 22, 24 and 26 respectively…In one embodiment, the constant value ranges from 1 kV to 6 KV The turns-ratio of the tappings to the windings is determined based on the dc link voltage, the maximum modulation index of the active converter and the power-speed characteristics of the generator prime-mover”).
	As per claim 6, Datta-Peterson teaches the system of claim 1, Datta further teaches wherein: Response to Non-Final Office Action Page 3 of 12the controller is configured to operate the controllable alternating current power source at one of a maximum efficiency for a target output power, a target noise level for a target output power, or a target emissions level for a target output level (see paragraph [0030] wherein unity is achieved and the hybrid rectifier is used to achieve a target output by using active and passive rectification; see also paragraph [0029] and [0035] “by using the passive rectifier to deliver power to the load while the generator is operating at higher speeds, the dual mode rectifier has a higher efficiency compared to the using the active rectifier in the high-speed region. Also, the overall cost is reduced due to reduction of the active converter rating to about 40-60%).
	Peterson also teaches wherein: Response to Non-Final Office Action Page 3 of 12the controller is configured to operate the controllable alternating current power source at one of a maximum efficiency for a target output power, a target noise level for a target output power, or a target emissions level for a target output level (also, see [0042] “In response to changes in electrical loading of system 28, the power share mode dynamically adjusts the speed of genset 30 and boost/charge operations based on total power capacity and transient status of system 28. It should be appreciated that total power accounts for: (a) ac power output from power bridge 46 as measured by inverter voltage and current, (b) the dc power as measured at the storage device, and (c) the power loss intrinsic to inverter assembly 40. The loss calculation facilitates determination of a target genset speed and boost rate for steady state operation, as further discussed in connection with operation 138”; also, see [0045]; also, see [0057] “Accordingly, the boost power level decrease is slowed to maintain a given power level. Once charging is enabled, deceleration of genset 30 would typically stop at a speed desired to maintain steady state power to the load and to perform charging level at a desired level”, thus, the genset speed is maintained to a minimum speed according to a desired power steady load while boost is still active; also, see [0057-0060] the system perform a boost to the power output while the speed of the genset is controlled to meet a minimum speed or an efficient speed to satisfy the load. The Optimized speed for efficiency is the speed that is controlled to satisfy the load, this speed has a value less than the maximum capable/capacity for the genset).
	As per claim 7, Datta-Peterson teaches the system of claim 1, Datta does not explicitly teach the limitations of claim 7.
	However, Peterson further teaches the system further comprising: a second power source coupled to the active rectifier to form a combined output (see Fig. 2 second power source 70; also, see [0018] “System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70”), 	wherein the controller is configured to supplement (see Fig. 2 boost the system with power from the second power source 70) or charge the second power source with an output of (see Fig. 2 and see [0033] “Converter 60 is controlled with system control logic 110 to enable/disable charge and boost operations. Under control of logic 110, the charge mode of operation and the boost mode of operation are mutually exclusive--that is they are not enabled at the same time. When charge mode is enabled, the electrochemical battery form of device 70 is charged in accordance with one of several different modes depending on its charging stage”; also, see [0042]).
	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified Datta-Peterson’s combination to include a second power source coupled to the active rectifier to form a combined output, wherein the controller is configured to supplement  or charge the second power source with an output of the active rectifier as taught by Peterson such that the system that incorporates the second power source and controllable alternating current power source operates at a greater overall efficiency   (see [0048] “…Provided that the target steady state power level is less than the steady state power capacity of both device 70 and genset 30 together (the system power capacity), then the level of power from device 70 decreases as genset speed increases to maintain the required power level. This complimentary decrease/increase of power from device 70/genset 30 continues until the maximum power capacity of genset 30 is reached. For this type of transient, the steady state power level typically remains greater than the capacity of genset 30 alone, so supplemental power from storage device 70 is also provided”, also, see [0003], these two paragraphs suggests that incorporating the second power source increases the level or boost level of power that the system overall can achieve in order to accommodate peak loads without the need of increasing the size of the genset. Furthermore, the power provided by the second power source/battery is faster than the genset alone since the genset needs to ramp up the speed to reach a target power output. Thus, the system overall operates a greater efficiency). 
	As per claim 8, Datta-Peterson teaches the system of claim 1, Datta further teaches wherein: (these limitations state are interpreted as: producing power at a first level lower than a second level by using only passive rectification and engine speed constant at the first level; see Fig. 1, control circuitry 18; see [0011] “The dual mode rectifier is coupled to the generator and configured for being switched between a passive mode and an active mode.  The dual mode rectifier comprises a passive rectifier coupled to output terminals of the generator and configured for operating in the passive mode and an active converter coupled to tappings from windings of the generator and configured for operating in the active mode.  The system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed and for causing the passive rectifier to provide power when the generator is operating at or above a second speed”; also, see [0028-0029] the generator produces a power at a certain speed and is passively rectified); and
	the controller is further configured to adjust the output voltage of the active rectifier to reach the target output when the controllable alternating current power source is operating at the first level (see Datta paragraph [0028] wherein the generator operates at a first speed, thereupon the output voltage of the generator is lower than the voltage across capacitor, the dual mode rectifier operates in a passive mode when the generator operates at one speed and in active mode when the generator operates at a second speed; see Datta claims 2-3 “control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed, wherein the control circuitry is further configured for causing the passive rectifier to provide power when the generator is operating at or above a second speed”; also, see paragraphs [0021-0022] wherein dual mode rectifier is configured for being switched between a passive mode and active mode based on the sensed/adjusted speed of operation (response to a threshold), see also Fig. 4, threshold decision 52).
	 As stated above, Datta does not explicitly teach a controller configured to adjust the speed of the engine.
 	Peterson teaches the controller is further configured to adjust the speed of the engine (see [0019], 0028], and see claim 1 above), wherein: the controller is further configured to adjust the speed of the engine such that output of the controllable alternating current power source is at a first level that, if passively rectified, is less than (see Fig. 2 Peterson shows a passive rectifier producing power at a certain speeds of the gensets, and, thus produces power at a level that is less than the required; see [0029] “Speed adjustment with logic 102 can arise with changes in electrical loading and/or charge or boost operations of device 70, as further described hereinafter”; Peterson teaches or suggests the speed is adjusted in response to a condition/threshold, see [0019], [0029], [0048], [0051], and [0057]); and the controller is further configured to adjust the output voltage of the active rectifier to reach the target output when the controllable alternating current power source is operating at the first level (see [0031] and [0042] Peterson system performs Boost using active rectifier  64b/54b to produce a higher power than using only the passive rectifier 42 which produces power at a first level based on the speed of the genset). 
 	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified Datta-Peterson combination as taught above to include to adjust the speed of the engine, wherein: the controller is further configured to adjust the speed of the engine such that output of the controllable alternating current power source is at a first level that, if passively rectified, is less than a second level required to reach the target output; and the controller is further configured to adjust the output voltage of the active rectifier to reach the target output when the controllable alternating current power source is operating at the first level as taught by Peterson in order to provide a dynamic system that changes the speed of the generator to provide actual or desired output power and thus save costs (see [0019]; Therefore, if the generator comprises fuel to control speed, then money will be saved; if the generator is for a wind turbine then, the system will suffer less fatigue and thus parts does not need to be replaced that often). 
  	As per claim 9, Datta-Peterson teaches the system of claim 1, Datta further teaches wherein the system is substantially isolated from a substantially continuous alternating current power source (this is an intended use that has not been any patentable weight. The disclosure teaches that the system is working alone in an island mode or simply being far away and disconnected from the grid, wherein the grid is an example of a substantially continuous alternating current power source; data teaches a genset or wind turbine no connected to the grid. Thus,  
The system does not depend on the grid providing AC power, and it is thus isolated from the AC grid).
 	Moreover, Peterson teaches an example of a system substantially isolated from a substantially continuous alternating current power source (the system if a vehicle no associated with a grid).  

 	As per claim 10, Datta teaches a system (see power system 10, paragraph [0017]), comprising:
 	a controllable alternating current power source including an engine and a generator (see Fig. 1, power source 12 and generator 14; also, see [0020] and [0022]; also, see [0032] “a generator coupled to a turbine/engine) configurable to provide a controlled output power to satisfy a load (see [0031] “Controlling the output voltage of the generator at a desired level ensures the diodes of the passive rectifier to be forward biased, thus delivering the power to the load. The generator operates at a leading power factor with respect to the output voltage and a lagging power factor with respect to the back emf”; also, see [0034] “In an embodiment, the method further comprises inducing a reactive current in a generator when the output power is above the threshold value. The reactive current is used to regulate the output voltage of the generator. In a further embodiment, the method further comprises minimizing the generator to reduce torque pulsations”, thus, the ge provide a controlled output which is rectified);
	a hybrid rectifier configured to rectify the controlled output power of the controllable alternating current power source and configurable to operate in an active rectification mode and a passive rectification mode (see Fig. 1, dual mode rectifier 16, operable to operate in active and passive modes, paragraph [0021-0022] “Continuing with FIG. 1, control circuitry 18 senses a speed of operation of generator 14 and is configured for switching the dual mode rectifier to an active mode or passive mode based on the sensed speed of operation.  The control circuitry is configured for causing the active converter to provide active power to converter system 20 when the generator is operating at or below a first speed.  Also, the control circuitry is further configured for causing the passive rectifier to provide power when the generator is operating at or above a second speed”); and
	a controller configured to (see Fig. 1, control circuitry 18; see [0011] “The dual mode rectifier is coupled to the generator and configured for being switched between a passive mode and an active mode.  The dual mode rectifier comprises a passive rectifier coupled to output terminals of the generator and configured for operating in the passive mode and an active converter coupled to tappings from windings of the generator and configured for operating in the active mode.  The system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed and for causing the passive rectifier to provide power when the generator is operating at or above a second speed” and claims 2-3 “control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed, wherein the control circuitry is further configured for causing the passive rectifier to provide power when the generator is operating at or above a second speed”; also, see paragraphs [0021-0022] wherein dual mode rectifier is configured for being switched between a passive mode and active mode based on the sensed/adjusted speed of operation (response to a threshold), see also Fig. 4, threshold decision 52 ),
	the hybrid rectifier is more efficient in the passive rectification mode than in the active rectification mode (see [0022] “Also, the control circuitry is further configured for causing the passive rectifier to provide power when the generator is operating at or above a second speed”, Thus, the active rectifier is not used which causes more loses of power, see [0005] “In addition, active rectifiers operate at a lower efficiency due to losses caused by the switching action of the semiconductor devices”; also, see [0029]); 

However, Peterson teaches a system comprising a controller (see Fig. 2 controller 100 or 102) configured to adjust a speed of the engine in response to the controlled output power and the load (see [0019] the speed of the generator is adjusted; also, see “[0028] In addition to logic 104, processor 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations.  Logic 102 provides input signals to genset 30 that are representative of a requested target load to be powered by genset 30.  Genset governor 103 of genset 30 responds to logic 102 to adjust engine rotational speed, which in turn adjusts rotational speed of generator 34. …in different rates of genset speed change (acceleration/deceleration) depending on one or more conditions (like transients)”; also, see [0019], [0029], [0042], [0048], [0051], and [0057]), wherein the speed of the engine is controlled to operate at an operating point for efficiency even if the output power from the controllable alternating power source is capable of being controlled to satisfy the load in the passive rectification mode (see Fig. 2 controller 100 adjusts rectifier 64b; see [0028] “Genset governor 103 of genset 30 responds to logic 102 to adjust engine rotational speed, which in turn adjusts rotational speed of generator 34. Control by logic 102 is provided in such a manner that results in different rates of genset speed change (acceleration/deceleration) depending on one or more conditions (like transients), as more fully explained in connection with FIGS. 6 and 7 hereinafter”, thus, when a transient/load increase is detected the genset speed is increased to an efficient speed to provide the power to the desired power load; also, see [0031] “power boost rectifier 54b”; also, see [0042] “In response to changes in electrical loading of system 28, the power share mode dynamically adjusts the speed of genset 30 and boost/charge operations based on total power capacity and transient status of system 28; also, see [0045]; also, see Fig. 7 and [0048] when a transient I and II occurs, the genset speed is adjusted and BOOST is also executed which activates the active rectifier to produce more power even though the genset alone could reached the target/desired power level by only using the passive rectifier 42), the hybrid rectifier is more efficient in the passive rectification mode than in the active rectification mode (see [0053] “In contrast, if the steady state power level is less than the genset power capacity, then the boost power goes to zero and is disabled as genset 30 reaches a speed corresponding to the steady state power level. Under this circumstance, charge mode is enabled resulting in the steady state power share mode of operation 136”, thus, when boost is disabled, the system is working in the passive mode and is being more efficient since less losses of power are caused by disabling the active rectifier).  
 	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified Datta’s invention to include a controller configured to adjust a speed of the engine in (see [0019]; Therefore, if the generator comprises fuel to control speed, then money will be saved; if the generator is for a wind turbine then, the system will suffer less fatigue and thus parts does not need to be replaced that often).

 	As to claim 14, this claim is the method claim corresponding to the system claim 10 and is rejected for the same reasons mutatis mutandis.

	As per claim 16, Datta teaches the method of claim 14, Datta further teaches further comprising: 
 	 	
		and boosting the alternating current to the target output (see paragraph [0034] Wherein reactive currents are used to regulate output voltage and power if above a certain threshold).
 	However, Datta does not explicitly teach reducing a speed of the engine to a minimum operating speed (Event though, this is implicitly taught since the generator belongs to a wind generator and it depends on wind velocity, see [0030] Thus, the 
	However, Peterson, further teaches a system comprising, reducing a speed of the engine to a minimum operating speed (see [0019]).
	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified Datta’s invention to include a step of reducing a speed of the engine to a minimum operating speed as taught by Peterson in order to provide a dynamic system that changes the speed of the generator to provide actual or desired output power and thus save costs (see [0019] “minimum speed”; if the generator comprises fuel, then money will be saved; if the generator is for a wind turbine then, the system will suffer less fatigue and thus parts does not need to be replaced that often).
	
	As per claim 18, Datta-Peterson teaches the method of claim 14, Data further teaches wherein the target output is a high voltage direct current output (see Fig. 1, control circuitry 18; see also paragraphs [0021-22] wherein dual mode rectifier is configured for being switched between a passive mode and active mode based on the sensed speed of operation (response to a threshold), see also Fig. 4, threshold decision 52).
	As per claim 19, Datta-Peterson teaches the method of claim 14, Datta further teaches wherein: generating the alternating current includes generating a high voltage alternating current (see [0025]); and
(see [0029] wherein increased generator speeds causes the output voltage of generator to be higher than the voltage across the capacitor and the use of the rectifier alleviates the higher voltage output; also, see [0031] “As the generator operates at higher speeds, the diodes of the passive rectifier are forward biased, and the control circuitry causes the passive rectifier to deliver power to the load.  In an embodiment, when the dual mode rectifier is operating in the passive mode, the active converter delivers a reactive current in the generator windings to regulate the output voltage of the generator.  Controlling the output voltage of the generator at a desired level ensures the diodes of the passive rectifier to be forward biased, thus delivering the power to the load.  The generator operates at a leading power factor with respect to the output voltage and a lagging power factor with respect to the back emf”).
	As per claim 20, Datta-Peterson teaches the method of claim 14, further comprising:
	operating the alternating current power source at a maximum efficiency for a target output power (see [0007] and [0035] higher efficiency for a load) and operating the hybrid rectifier to achieve a target output (see [007] and paragraph [0030] wherein unity is achieved and the rectifier is used to achieve a target output by using active and passive rectification; see also paragraph [0029]).
	As per claim 21, Datta-Peterson teaches the method of claim 14, further comprising: Datta does not explicitly teach generating power from a second power 
 	However, Peterson further teaches the system further comprising: a second power source and generating power from the second power source; (see Fig. 2 second power source 70; also, see [0018] “System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70”), 	wherein the controller is configured to supplement (see Fig. 2 boost the system with power from the second power source 70) the power from the second power source with the rectified alternating current to operate the second power source at a higher efficiency (see Fig. 2 and see [0033] “Converter 60 is controlled with system control logic 110 to enable/disable charge and boost operations. Under control of logic 110, the charge mode of operation and the boost mode of operation are mutually exclusive--that is they are not enabled at the same time. When charge mode is enabled, the electrochemical battery form of device 70 is charged in accordance with one of several different modes depending on its charging stage”; also, see [0042]).
	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified the combination of Datta-Peterson’s as taught above to include generating power from a second power source; and supplementing the power from the second power source with the rectified alternating current to operate the second power source at a higher efficiency as taught such that the system that incorporates the second power source (see [0048] “…Provided that the target steady state power level is less than the steady state power capacity of both device 70 and genset 30 together (the system power capacity), then the level of power from device 70 decreases as genset speed increases to maintain the required power level. This complimentary decrease/increase of power from device 70/genset 30 continues until the maximum power capacity of genset 30 is reached. For this type of transient, the steady state power level typically remains greater than the capacity of genset 30 alone, so supplemental power from storage device 70 is also provided”, also, see [0003], these two paragraphs suggests that incorporating the second power source increases the level or boost level of power that the system overall can achieve in order to accommodate peak loads without the need of increasing the size of the genset. Furthermore, the power provided by the second power source/battery is faster than the genset alone since the genset needs to ramp up the speed to reach a target power output. Thus, the system overall operates a greater efficiency). 
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datta et al (US 20050286279) in view of Peterson et al (US 20110215641) as applied to claim 10 above, and further in view of Wejrzanowski et al (US 2010/0105259). 
	As per claim 12, Datta-Peterson teaches the system of claim 10, Data further teaches further comprising:  a memory configured to store(see paragraphs [0021-0023]; controller 18 keeps track of the motor 12 efficient speeds and causes the dual mode rectifier to operate in either active or passive mode depending on the observed speeds);	
	wherein the controller is configured to switch the operation of the hybrid rectifier between the active rectification mode and the passive rectification mode in response to the efficiency information (see paragraphs [0021-23]; control Circuitry 18 causes the dual mode rectifier to operate in active mode when the generator 14 is operating at a first speed, and control. circuitry 18 causes dual mode rectifier 16 to operate in passive mode when generator 14 is operating at or above a second speed).
	However, Datta-Peterson does not explicitly disclose a memory to store the efficiency information. Datta however, discloses control circuitry that keeps track of the motor efficient speeds as discussed above, (see paragraphs [0021-23]).
 	However, Wejrzanowski discloses a system comprising wherein an electrical machine is selectively operable as a generator or a motor (see Abstract, Fig. 2), Wejrzanowski further discloses a memory 58 that stores active damping and torque information for various engine speeds (efficiency information) and a processor retrieves appropriate active damping from the memory based on engine speeds (see Wejrzanowski paragraph [0107] “FIG. 10 shows parts of a torque calculation block 56 in one embodiment.  In this embodiment, the torque calculation block 56 comprises a processor 57 and memory 58.  The memory 58 stores active damping torque waveforms, such as that shown in FIG. 7, for various different engine speeds.  The processor 57 receives signals from the engine management system 13 which indicates the speed of the engine, as well as the type and amount of any power assist that is required.  The processor retrieves the appropriate active damping torque waveform from the memory 58 based on the engine speed”).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the memory of Wejrzanowski that stores efficiency information correlated to the power source parameters in order to control the rectifier device based on the efficiency information (see [0107] “The processor 57 then supplies the waveform to  the reference signal generator 52 in FIG. 9, which uses the waveform to produce the appropriate reference signals for the inverter controller 50).   
	As per claim 13, Datta-Peterson- Wejrzanowski teaches the system of claim 12, Datta does not explicitly teach wherein the efficiency information includes one or more of fuel efficiency information, minimal noise information, and maximum service endurance information for the engine.
	However, Wejrzanowski further discloses the information comprises noise information (see paragraph [0114]) and fuel efficiency information (see paragraphs [0017 and 0089]).
  	Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to include the fuel efficiency information of Wejrzanowski within the efficiency information evaluated by Datta to create a more comprehensive responsive system able to accommodate multiple parameters of the generator.	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/O. L./
Examiner, Art Unit 2117
	
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117